Case 1:19-cv-00385-HG-RT Document 6-7 Filed 07/24/19 Page 1 of 2              PageID #: 344




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF HAWAI`I


 STEVEN JOSEPH CONNOLLY,                          Case No. 1:19-cv-00385-HG-RT
                                                  (Other Non-Vehicle Tort)
                        Plaintiff,
                                                  CERTIFICATE OF SERVICE
          vs.

 TRIWEST HEALTHCARE
 ALLIANCE CORP.; and JOHN DOES
 1-10,

                        Defendants.




                                     CERTIFICATE OF SERVICE

                   I hereby certify that, on the dates and by the methods of service noted

 below, a true and correct copy of Defendant TriWest Healthcare Alliance

 Corporation’s Motion to Dismiss was served on the following at their last known

 address as follows:




 10112160\000002\112699506
Case 1:19-cv-00385-HG-RT Document 6-7 Filed 07/24/19 Page 2 of 2    PageID #: 345




          Served Electronically through CM/ECF on July 24, 2019:

          CHRIS BOUSLOG, ESQ.
          Law Offices of Chris Bouslog
          Four Waterfront Plaza, Suite 480
          500 Ala Moana Boulevard
          Honolulu, Hawai`i 96813-4908
          Chris@csbhawaiilaw.com

          Attorney for Plaintiff


          DATED: Honolulu, Hawai`i, July 24, 2019.



                                             /s/ John-Anderson L. Meyer
                                             JOHN-ANDERSON L. MEYER
                                             DANIEL J. CHENG

                                             Attorneys for Defendant
                                             TRIWEST HEALTHCARE
                                             ALLIANCE CORPORATION




                                             2


 10112160\000002\112699506
